Citation Nr: 1302694	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-03 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, for the period from April 26, 2000 through June 3, 2010, and entitlement to an initial staged rating in excess of 40 percent from June 4, 2010.

2.  Entitlement to an initial compensable rating for tinea corporis.

3.  Entitlement to an initial rating in excess of 10 percent for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), duodenal ulcer, and esophageal stricture (also referred to herein simply as a "gastrointestinal disorder") from September 11, 2007 through August 8, 2011, and in excess of 30 percent from August 9, 2011.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to October 1958.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2005, September 2006, January 2008, June 2008, and April 2012 RO decisions.  This case was previously before the Board in December 2010 and was remanded for additional development.

In August 2010 the Board indicated that he no longer desired a Board hearing on these matters.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  Although the  TDIU claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), for the reasons set forth in the remand, it is an issues set forth as appeal because it is part and parcel of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  For the period from April 26, 2000 through December 6, 2006, regulation of activities was not required to control diabetes.

2.  From December 7, 2006, the Veteran's diabetes has been manifested by requiring insulin, restricted diet, and regulation of activities; episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, have not been shown.

3.  At no time during the appeal has the Veteran's service-connected skin disability been shown to involve 20 percent or more of his total body or exposed area, nor has it required more than topical steroid therapy.

4.  The Veteran's digestive disability is not productive of substernal arm or shoulder pain, and the evidence of record does not reflect that the Veteran's esophageal stricture is so severe that it only permits the passage of liquids.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, for the period from April 26, 2000 through December 6, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2012).

2.  The criteria for an initial rating of 40 percent for diabetes mellitus, type II, for the period from December 7, 2006 through June 3, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2012).

3.  The criteria for a staged initial rating in excess of 40 percent for diabetes mellitus, type II, for the period from June 4, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2012).

4.  The criteria for an initial rating of 10 percent for tinea corporis have been met during the entire rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (in effect prior to and from August 30, 2002).

5.  The criteria for an staged rating of 30 percent for service-connected gastrointestinal disorder, from September 11, 2007 through August 8, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7203, 7305, 7346 (2012).

6.  The criteria for an initial staged rating in excess of 30 percent for service-connected gastrointestinal disorder esophageal stricture from August 9, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7203, 7305, 7346 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (west 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.

Duty to Notify

As the February 2005 rating decision granted service connection for the Veteran's gastrointestinal disability, and a September 2007 Board decision (effectuated in a June 2008 rating decision) granted service connection for diabetes mellitus and tinea corporis, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As for rating the Veteran's disabilities on appeal, the relevant criteria have been provided to the Veteran, including in the December 2008 statement of the case and April 2012 supplemental statement of the case.  In August 2008 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private treatment records.  The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's disabilities on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issues on appeal has been met.

The Board finds that there has been substantial compliance with its December 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that in August 2011 the Veteran underwent VA examinations that addressed the medical matters raised by this appeal.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeals are from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Diabetes Mellitus

A September 2007 Board decision granted service connection for diabetes mellitus, and a June 2008 rating decision assigned a 20 percent rating, effective April 26, 2000.  An April 2012 rating decision assigned a staged initial rating of 40 percent for diabetes mellitus, effective June 4, 2010.

A.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, for the period from April 26, 2000 through June 3, 2010.

Under Diagnostic Code 7913, a 20 percent is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

The evidence of record shows that from April 26, 2000 through December 6, 2006, the Veteran's diabetes was being treated with insulin and a restricted diet; the evidence from April 26, 2000 through December 6, 2006 does not show that there are specific restrictions or regulation of activities because of the Veteran's diabetes.  A December 7, 2006 VA examiner, however, specifically indicated that the Veteran was restricted in his ability to perform strenuous activities due to his diabetes.  The December 2006 VA examiner noted that the Veteran must "regulate activity."  

In short, the evidence dated from April 26, 2000 through December 6, 2006 does not show that the Veteran's diabetes required regulation of activities, as that term is defined in the applicable regulation.  From December 7, 2006, the Veteran is shown to have had regulation of activities required for control of his diabetes mellitus as required for a higher 40 percent rating under Diagnostic Code 7913.

B.  Entitlement to an initial staged rating in excess of 40 percent for diabetes mellitus, type II, from December 7, 2006.

Under Diagnostic Code 7913, a 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Factors such as ketoacidosis, or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider have not been shown at December 2006 or August 2011 VA examinations or asserted in the Veteran's statements.  In addition to various VA examinations the record also includes copious  and variously dated VA treatment records.  These records have likewise failed to reveal factors such as ketoacidosis, or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  As such, an initial staged rating in excess of 40 percent for diabetes mellitus, type II, from December 7, 2006, is not warranted.

The Board observes that Note 1 of Diagnostic Code 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2012).  However, separate service connection is already currently in effect for disabilities that include peripheral neuropathy of the left and right lower extremities, and previous RO decisions have found that erectile dysfunction and cataracts are not related to diabetes mellitus.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331; (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences as a result of his diabetes.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his diabetes according to the appropriate diagnostic code.

Such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings directly address the criteria under which the Veteran's diabetes is evaluated. As such, the Board finds these records to be the most probative evidence with regard to whether increased rating is warranted in this case.


II.  Tinea corporis.

A September 2007 Board decision granted service connection for tinea corporis and a June 2008 rating decision assigned a noncompensable rating, effective April 26, 2000.

The criteria for evaluating skin disabilities were revised effective August 30, 2002, and October 23, 2008.  The severity of the Veteran's tinea corporis is ascertained by the application of the rating criteria set forth at 38 C.F.R. § 4.118, Diagnostic Code 7813.  Both prior to and as of August 30, 2002, this code required reference to the criteria by which other skin disabilities were evaluated, in this case Diagnostic Code 7806.

Prior to August 30, 2002, Diagnostic Code 7806 provided for a noncompensable (zero percent) evaluation if there was slight, if any, exfoliation, exudation or itching, if on a non-exposed surface or small area.  A 10 percent rating was warranted with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent rating was warranted for exudation or itching constant, extensive lesions, or marked disfigurement.

From August 30, 2002 through October 22, 2008, Diagnostic Code 7806 provided for a noncompensable (zero percent) evaluation if less than 5 percent or the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy has been required during the past 12 months.  A 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

With regard to applying the diagnostic criteria in effect as of October 23, 2008, Diagnostic Code 7806 provides a 10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, and 30 percent for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

Throughout the course of this appeal, the Veteran's tinea corporis has been rated as noncompensable.  Further, at various times during the appeal period, such as demonstrated on March 2001, January 2008, and August 2011 VA skin examinations, the Veteran's skin has been noted to have no rash or visibly significant symptoms.  On the other hand, in an April 2000 letter, a VA physician indicated that he had been treating the Veteran for various disabilities over the prior few years.  The VA physician essentially stated that the Veteran's recurrent fungal dermatitis would require life-long prescription medication for treatment.  VA treatment records dated in November 2000 and December 2000 reveal that the Veteran complained of itching all over his body.  The Veteran reported that he had red blotches that would come and go.  A clinical note observed that the Veteran had a rash on his underarms, abdomen, and ankles for 7-10 days.  A December 2000 VA record noted that the Veteran had persistent urticaria with unrelenting itching.  The record noted that the Veteran was taking Hydroxyzine for his skin problem but it was not helping.  

A September 2004 VA record indicates that the Veteran had a rash in the upper and lower spine, and records such as a July 2009 VA record indicate that the Veteran was prescribed a rash medication (Fluocinonide) to be taken on as on needed basis.  A November 2004 VA record noted a rash on the abdomen.  One of the most recent records of treatment of record, a May 2012 VA medical record, continues to list dermatitis as one of the Veteran's medical problems.

Resolving doubt in the Veteran's favor, the Board finds that the Veteran's tinea corporis has been shown to be manifested by symptoms which more nearly approximate the requirements for a 10 percent disability since the effective date of the award of service connection.

A rating in excess of 10 percent, however, is not warranted for any point during the appeal.  The most probative evidence shows that the Veteran's tinea corporsiis does not affect 20 percent or more of his total body or exposed area is; nor does his skin disablity systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more yearly.  Under these circumstances, an initial rating in excess of 10 percent is not warranted.
In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning this disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his skin disability according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the Veteran's skin disability has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's tinea cruris is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether a higher rating is warranted.



III.  Gastrointestinal disability

A February 2005 rating decision granted service connection for a duodenal ulcer, and a July 2006 Board decision granted service connection for a nervous stomach/GERD, and a September 2006 rating decision assigned a noncompensable rating, effective April 4, 2000.  A January 2008 rating decision granted a 10 percent disability rating for a nervous stomach/GERD, effective March 28, 2001.  A December 2008 rating decision also noted that a harmless error had been made by the September 2006 rating decision in granting a separate evaluation for nervous stomach/GERD from the service-connected duodenal ulcer.  The RO noted that those disabilities are to be evaluated together as 0 percent disabling from April 4, 2000 and 10 percent disabling from March 28, 2001.

A December 2010 Board decision determined that the criteria for an initial evaluation of 10 percent, from April 4, 2000 until March 28, 2001, for the gastrointestinal disorder, had been met.  The December 2010 Board decision also determined that the criteria for an evaluation in excess of 10 percent, from March 28, 2001 until September 11, 2007, for the gastrointestinal disorder, had not been met.  An April 2012 rating decision granted a 30 percent disability rating for esophageal structure, under Diagnostic Code 7203, effective August 9, 2011.

It is noted in the Code of Federal Regulations that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances of nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113 (2012).

More specifically, according to the schedule of ratings for disabilities of the digestive system, 38 C.F.R. § 4.114, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Under Diagnostic Code 7305 (ulcer, duodenal), a 10 percent rating is warranted for mild manifestations with recurring symptoms once or twice yearly, and a 20 percent rating is warranted for moderate manifestations with recurring episodes of severe symptoms two or three times a year, averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for moderately severe manifestations with symptoms less than severe, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  A 60 percent rating is warranted for severe manifestations with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Under Diagnostic Code 7346 (hiatal hernia), a 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Under Diagnostic Code 7203, a 30 percent rating requires moderate stricture, a 50 percent rating requires severe stricture, permitting liquids only, and an 80 percent rating requires passage of liquids only, with marked impairment of general health.

The Board must consider whether entitlement to an initial rating in excess of 10 percent is warranted for a gastrointestinal disorder, to include GERD and a duodenal ulcer, from September 11, 2007 through August 8, 2011, and whether an initial staged rating is warranted in excess of 30 percent for a gastrointestinal disorder, to include GERD and a duodenal ulcer, from August 9, 2011.

The Board observes that during the course of this appeal the Veteran's digestive disability has been rated under the provisions of Diagnostic Codes 7305, 7399-7346, and most recently, Diagnostic Code 7203.

A rating in excess of 10 percent under Diagnostic Code 7346 is not warranted for either time period.  A 30 percent disability rating requires, in addition to dysphagia and regurgitation, substernal arm or shoulder pain and pyrosis.  Records such as the September 2007 VA esophagogastroduodenoscopy (EGD) report and the August 2011 VA examination are silent as to substernal arm or shoulder pain, and the record does not indicate that his health was impaired by any such symptoms.

In considering other diagnostic codes in an effort to benefit the Veteran, the RO, in the April 2012 rating decision, granted the Veteran a 30 percent disability rating under Diagnostic Code 7203 (characterizing the Veteran's digestive disability as esophageal structure) based on findings contained in the August 2011 VA esophageal examination.  In particular, the RO noted that the August 2011 VA examiner had noted moderate stricture of the esophagus.  Further, the August 2011 VA examiner has also noted an esophageal spasm.  Interestingly, the Board observes that similar findings are contained in the Veteran's September 11, 2007 VA EGD report and an October 2007 VA gastrointestinal clinic note.  Accordingly, after affording the Veteran all reasonable doubt, the Board finds that a rating of 30 percent under the provisions of Diagnostic Code 7203 is warranted from September 11, 2007.  As there is no evidence of record indicating that the Veteran's stricture is so severe that it can only permit the passage of liquids, a rating in excess of 30 percent under 7203 is not warranted at any time during the appeal period.

In sum, an initial staged rating of 30 percent for esophageal stricture from September 11, 2007 through August 8, 2011, have been met, and an initial staged rating in excess of 30 percent for esophageal stricture from August 9, 2011 have not been met.

The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his digestive disability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, it has been the credibility of the Veteran's reports of the symptoms he experiences that has in part resulted in the favorable evaluations assigned for his digestive disability.

Conclusion

As such, the Board finds that the preponderance of the evidence is against ratings in excess of those determined by this decision.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal has been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by service-connected spinal disability.  The Veteran's symptoms such as regulation of activities, itching, and problems in swallowing that are specifically enumerated under Diagnostic Codes 7913, 7806, and 7203.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 20 percent for diabetes mellitus, type II, for the period from April 26, 2000 through December 6, 2006, is denied.

An initial staged rating of 40 percent for diabetes mellitus, type II, for the period from December 7, 2006 through June 3, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial staged rating in excess of 40 percent for diabetes mellitus, type II, for the period from June 4, 2010, is denied.

An initial rating of 10 percent for tinea corporis, for the entire initial rating period, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial staged rating of 30 percent for gastrointestinal disorder from September 11, 2007 through August 8, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial staged rating in excess of 30 percent for gastrointestinal disorder from August 9, 2011, is denied.


REMAND

At his August 2011 VA diabetes mellitus examination it was noted that the Veteran's ability to work was impaired by factors that included service-connected peripheral neuropathy.  As the issue of entitlement to an increased disability rating for diabetes is a subject of this appeal, the issue of TDIU is part and parcel of the Veteran's appeal.   A claim for entitlement to a TDIU is part of an increased rating issue when such claim is raised by the record and the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU has not been adjudicated by the AOJ. As such, it must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.

2.  Adjudicate the issue of entitlement to a TDIU rating.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


